i          i      i                                                                               i         i       i




                                     MEMORANDUM OPINION

                                              No. 04-10-00607-CR

                                            IN RE David SALINAS

                                       Original Mandamus Proceeding1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 8, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 20, 2010, relator David Salinas filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his various pro se motions. However, relator has

retained counsel to represent him in the criminal proceeding pending in the trial court for which he

is currently confined.2 A criminal defendant is not entitled to hybrid representation. See Robinson

v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex.

Crim. App. 1995). A trial court has no legal duty to rule on pro se motions or petitions filed with



          … This proceeding arises out of Cause No. 2010-CR-7306B, styled State of Texas v. David Salinas, pending
           1

in the 144th Judicial District Court, Bexar County, Texas, the Honorable Catherine Torres-Stahl presiding.

           … The court is aware that relator’s counsel Michael Sawyer has filed a motion to withdraw as counsel.
           2

However, the trial court has not yet ruled on the motion. Therefore, Michael Sawyer remains relator’s counsel until the
trial court rules on his motion to withdraw.
                                                                                     04-10-0607-CR



regard to a criminal proceeding in which the defendant is represented by counsel. See Robinson, 240
S.W.3d at 922. Consequently, the trial court did not abuse its discretion by declining to rule on

relator’s various pro se motions filed in the criminal proceeding pending in the trial court.

Accordingly, the petition is denied. TEX . R. APP . P. 52.8(a).

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-